[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12740                ELEVENTH CIRCUIT
                                   Non-Argument Calendar               JUNE 16, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 3:09-cr-00084-TJC-JRK-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

DAVID EUGENE BROWN,
a.k.a. Gene,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                        (June 16, 2011)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         David Brown appeals his 120-month above-guideline sentence for
possessing a firearm as a convicted felon, in violation 18 U.S.C. §§ 922(g)(1) and

924(a)(2).1 On appeal, Brown argues that his sentence is substantively

unreasonable because the district improperly weighed the 18 U.S.C. § 3553(a)

sentencing factors and failed to give sufficient justification for imposing a major

upward variance. Brown also argues that the district court was not allowed to

consider the five-year sentence he received for a previous conviction for

possessing a firearm as a convicted felon. Brown further argues that the district

court relied too heavily upon his prior criminal history and arrest record in

imposing an upward variance.

       We review the reasonableness of sentences imposed under the advisory

Sentencing Guidelines under an abuse-of-discretion standard. Gall v. United

States, 552 U.S. 38, 40, 51, 128 S. Ct. 586, 591, 597, 169 L. Ed. 2d 445 (2007). A

district court abuses its discretion when it fails to afford consideration to relevant

factors that were due significant weight, gives significant weight to an improper or

irrelevant factor, or commits a clear error of judgment in considering the proper

factors, such as balancing the factors unreasonably. United States v. Irey, 612

F.3d 1160, 1189 (11th Cir. 2010) (en banc), petition for cert. filed, 79 U.S.L.W.



       1
             While 120 months was the statutory maximum sentence for the offense, the
Sentencing Guidelines recommended only a 30- to 37-month sentence.

                                             2
3361 (U.S. Nov. 24, 2010) (No. 10-727). Reasonableness review is deferential,

and the burden of establishing unreasonableness lies with the party challenging the

sentence. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      When reviewing a sentence for substantive reasonableness, we evaluate

whether the sentence imposed by the district court fails to achieve the purposes of

sentencing under § 3553(a). Id. In relevant part, § 3553(a) requires the

consideration of the following factors: (1) the nature and circumstances of the

offenses; (2) the history and characteristics of the defendant; (3) the need to reflect

the seriousness of the offense, promote respect for the law, and provide just

punishment; (4) the need to afford adequate deterrence to criminal conduct and

protect the public from further crimes of the defendant; (5) the need to provide the

defendant with educational or vocational training, medical care, or other treatment;

(6) the kinds of sentences available; (7) the sentencing guidelines range; and

(8) the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct. 18 U.S.C.

§ 3553(a)(1)-(4), (6). The sentencing judge should “set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.” Rita v. United

States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468, 168 L. Ed. 2d 203 (2007).

                                           3
      “Sentences outside the guidelines are not presumed to be unreasonable, but

we may take the extent of any variance into our calculus.” United States v. Shaw,

560 F.3d 1230, 1237 (11th Cir. 2009), cert. denied, 129 S. Ct. 2847 (2009). When

a district court determines that a variance from the guidelines is necessary to

achieve the goals of sentencing, it should explain why the variance is appropriate

for that defendant with sufficient justifications to support the variance and to allow

for meaningful appellate review. Id. at 1238. The district court’s justification for

the variance must be sufficiently compelling to support the degree of the variance.

Irey, 612 F.3d at 1186-87. We give “due deference” to a district court’s decision

to impose a variance, and will vacate a sentence because of a variance “only if we

are left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the

case.” Shaw, 560 F.3d at 1238 (internal quotation marks omitted).

      A district court may consider all relevant facts concerning a defendant’s

background, character, and conduct in assessing the § 3553(a) factors. United

States v. Faust, 456 F.3d 1342, 1347-48 (11th Cir. 2006). If a defendant does not

object to factual statements contained in a PSI report, the facts are deemed

admitted for consideration at sentencing. United States v. Shelton, 400 F.3d 1325,

                                          4
1330 (11th Cir. 2005). Additionally, a district court may consider factors that

have already been accounted for in the Guidelines when making the decision to

impose an upward variance. United States v. Amedeo, 487 F.3d 823, 833-34 (11th

Cir. 2007). While a district court is required to evaluate all the § 3553(a) factors,

it is permitted to attach greater weight to one factor over others. Shaw, 560

F.3d at 1237. For example, a district court may find that a guidelines sentence

does not adequately address the need to promote deterrence or the need to protect

the public in light of the defendant’s criminal history. See, e.g., id. at 1236-37,

1240-41; United States v. Irizarry, 458 F.3d 1208, 1211-12 (11th Cir. 2006). A

defendant’s personal disagreement with the district court’s assessment of one or

more of the factors is not a sufficient reason to vacate a district court’s careful

consideration of the § 3553(a) factors as unreasonable. See United States v.

Valnor, 451 F.3d 744, 752 (11th Cir. 2006).

      Here, the district court did not abuse its discretion in varying above the

guidelines range to sentence Brown to the statutory maximum. The court

adequately considered the parties’ arguments, the advisory guidelines range, and

the statutory factors in crafting the sentence. The court took particular note of

prior conduct in the PSI report, including Brown’s convictions as a minor for

aggravated assault in an incident in which he shot a man three times, and cruelty to

                                           5
animals; his conviction as an adult for possessing a firearm as a convicted felon in

an incident in which he shot a man in the chest; and his arrests that did not lead to

conviction for such conduct as battery, grand theft, and aggravated assault.

Likewise, the court discussed Brown’s difficult childhood, his family situation,

and his mental and emotional problems. When the court issued the sentence, it

engaged in a reasoned and detailed discussion of the weight due to these facts

under each of the § 3553(a) factors, including Brown’s history and characteristics,

the need to provide adequate deterrence, the need to protect the public, and the

need to provide Brown with treatment. It also discussed the factors that

distinguished Brown from other defendants convicted of the same crime,

addressing the need to avoid sentencing disparities. Based on its assessment of the

factors, it imposed the statutory maximum sentence.

      Contrary to Brown’s arguments, the district court properly weighed the

sentencing factors, justified its decision to impose an upward variance, and

considered no inappropriate facts from Brown’s record. Because Brown has

presented no other arguments as to why his 120-month sentence is unreasonable,

he has failed to meet his burden of demonstrating the unreasonableness of his

sentence. Accordingly, we affirm Brown’s sentence.

      AFFIRMED.

                                          6